PER CURIAM.
The Judge of Compensation Claims denied the claimant’s request for a change in treating physicians. The JCC found that the claimant’s current work duties require her to drive for prolonged periods of time all over northern Florida, and ruled that “these intervening work activities” provide a basis to conclude that the “accident [supporting the original claim] can no longer be said to be the major contributing cause for the claimant’s symptomatology.” We affirm because there is competent substantial evidence to support the JCC’s ruling, and we reject the claimant’s remaining arguments without comment.
AFFIRMED.
WEBSTER, VAN NORTWICK and POLSTON, JJ., concur.